845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PENCE ELECTRIC COMPANY, Respondent.
No. 87-6084.
United States Court of Appeals, Sixth Circuit.
April 19, 1988.

Before BOYCE F. MARTIN, Jr., WELLFORD and DAVID A. NELSON, Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Pence Electric Company, Blacklick, Ohio, its officers, agents, successors, and assigns, enforcing its order dated 29 May 1987, in Case No. 9-CA-23489, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Pence Electric Company, Blacklick, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

4
(a) Discharging employees for concertedly complaining to the Company or to county officials regarding the Company's failure to pay them prevailing wage rates.


5
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) Offer to John Tharp and Floyd Stephens immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed, and make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the Board's decision.


8
(b) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


9
(c) Remove from its files any reference to the unlawful discharges of John Tharp and Floyd Stephens and notify them in writing that this has been done and that the discharges will not be used against them in any way.


10
(d) Post at its facility in Blacklick, Ohio, copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 9, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


11
(e) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT discharge any of you for concertedly complaining to us or county officials regarding our failure to pay prevailing wage rates.


15
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


16
WE WILL offer John Tharp and Floyd Stephens immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed and WE WILL make them whole for any loss of earnings and other benefits resulting from their discharges, less any net interim earnings, plus interest.


17
WE WILL notify each of the employees that we have removed from our files any reference to his discharge and that the discharge will not be used against him in any way.

PENCE ELECTRIC COMPANY

18
(Employer)

Dated________ By____________

19
This is an official notice and must not be defaced by anyone.


20
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, John Weld Peck Federal Building, Room 3003, 550 Main Street, Cincinnati, Ohio 45202, Telephone 513--684--3663.